Citation Nr: 0003124	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for an eye disability 
to include as due to undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by headaches, to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for disability 
manifested by heart palpitations, to include as due to 
undiagnosed illness.

4.  Entitlement to service connection for disability 
manifested by muscle pain of the calves, to include as due to 
undiagnosed illness.

5.  Entitlement to service connection for disability 
manifested by weight loss, to include as due to undiagnosed 
illness.

6.  Entitlement to service connection for disability 
manifested by fatigue, to include as due to undiagnosed 
illness.

7.  Entitlement to service connection for disability 
manifested by nervousness, to include as due to undiagnosed 
illness.

8.  Entitlement to service connection for disability 
manifested by sleep difficulties, to include as due to 
undiagnosed illness.

9.  Entitlement to service connection for disability 
manifested by memory problems, to include as due to 
undiagnosed illness.

10.  Entitlement to service connection for disability 
manifested by testicular nodules, to include as due to 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from November 1988 to November 
1992.  The record reflects service in the Southwest Asia 
theater of operation during the Persian Gulf War.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for an eye disability, headaches, a heart 


disability, muscle pain of the calves, speech difficulty - 
stuttering, and testicular nodules.  The appeal also arises 
from the July 1997 rating decision which denied service 
connection for an eye disability, and disabilities manifested 
by headaches, heart palpitations, muscle pain of the calves, 
weight loss, fatigue, stomach problems, nervousness, sleep 
difficulties, and memory problems, claimed as due to 
undiagnosed illness.  Finally, the appeal arises from the 
February 1998 rating decision which denied service connection 
for testicular nodules claimed as due to undiagnosed illness.  


REMAND

The veteran's VA medical records include a progress note 
which reflects that the veteran had undergone a Persian Gulf 
Registry Examination in April 1996.  However, the examination 
report has not been associated with the claims folder.  In 
this regard it is noted that the U. S. Court of Appeals for 
Veterans Claims (Court) has held that VA adjudicators are 
charged with constructive notice of documents generated by 
VA. Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA is charged 
with such notice even if the documents have not been made 
part of the record in a claim for benefits.  Although the 
delay is regrettable, the case will be returned to the RO so 
that the Persian Gulf Registry Examination report can be 
added to the record prior to appellate review.

The RO denied the veteran's claim for service connection for 
PTSD in March 1997.  In a statement dated in January 1998, 
the veteran contended that he should be granted service 
connection because he was nervous and felt that he needed to 
"dive in a bunker again" when he heard loud noises.   
Because this statement clearly refers to the veteran's 
allegations with regard to his claim for service connection 
for 



PTSD, the statement constitutes a timely notice of 
disagreement with the RO's denial of service connection for 
PTSD.   Accordingly, the RO is obligated to develop the claim 
in accordance with the provisions of 38 U.S.C.A. § 7105 (West 
1991); these provsions require that the RO furnish the 
veteran with a statement of the case and allow him an 
opportunity to advance his claim to the Board by filing a 
substantive appeal.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO should contact the veteran and 
request that he identify any VA health 
care providers, who have evaluated or 
treated him for the claimed conditions 
since separation from service.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder. 

2.  The RO should contact the VA Medical 
Center (VAMC) at Wilmington, Delaware and 
request a copy of the report of the 
veteran's Persian Gulf Registry 
Examination conducted in April 1996, for 
association with the claims folder.

3.  The RO should assure that all 
appropriate development is completed with 
regard to the veteran's 


claim for service connection for PTSD.  
The RO should furnish the veteran with a 
statement of the case covering the claim 
for service connection for PTSD.  The 
veteran must be provided with notice of 
the procedural steps required to complete 
his appeal in acoordance with 38 U.S.C.A. 
§ 7105, and the vetreran must be afforded 
an opportunity to complete those steps, 
including the the filing of a substantive 
appeal in response to the statement of 
the case.

4.  Following the completion of the above 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and the applicable time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

